t c memo united_states tax_court robert e iles and monica m iles petitioners v commissioner of internal revenue respondent docket no filed date petitioners ps were trustees for several trusts and principal owners of numerous business entities some of which were incorporated the business entities provided financial and tax planning services many of the trusts held money that people invested in the tax_shelters that ps’ businesses offered during the years in issue ps caused many of the trusts and some of the business entities to write checks directly to ps or to third parties on ps’ behalf to pay for ps’ investments and personal expenses by amendment to answer respondent asserted ps had omitted additional items of income ps did not timely file tax returns for or when those returns were finally filed ps did not report as income most of the payments those entities made to ps or to third parties on ps’ behalf petitioner husband h was the driving force with petitioner wife w providing computer and accounting skills to their joint activities respondent and w filed a stipulation of settled issues which conditionally disposed of all issues concerning w’s liabilities in this case held ps had substantial_underpayment for and sec_6653 i r c held further h is liable for additions to tax for civil_fraud for and sec_6653 and sec_6653 i r c held further h is liable for additional additions to tax for based on the portion of the deficiency attributable to fraud amounts redetermined sec_6653 i r c robert e iles and monica m iles pro sese james d hill and matthew j fritz for respondent memorandum findings_of_fact and opinion chabot judge respondent determined deficiencies in federal individual income_tax and additions to tax under sec_6653 b fraud failure to pay estimated_tax and substantial_understatement_of_income_tax against petitioner robert e ile sec_2 as follows amounts rounded to nearest dollar year deficiency sec_6653 b b sec_6654 sec_6661 additions to tax sec_6653 sec_6653 dollar_figure dollar_figure - - dollar_figure - big_number big_number - - big_number - big_number dollar_figure big_number dollar_figure percent of the interest due on the entire deficiency the substance of sec_6653 as in effect for and and sec_6653 as in effect for appears in sec_6651 and sec_6663 of present law unless indicated otherwise all section references are to sections of the internal_revenue_code of as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure on date respondent issued a joint notice_of_deficiency to petitioners for and in the absence of previously filed tax returns for and separate notices of deficiency to each petitioner for and by amendment to answer respondent asserts in the alternative that if petitioner robert e iles is not liable for part or all of the additions to tax for fraud for any of the years in issue then he is liable for additions to tax under sec_6653 negligence and a failure to timely file tax returns for those years on date after respondent issued the notices of deficiency and a joint petition was filed as to all years petitioners robert e iles hereinafter sometimes referred to as robert and monica m iles hereinafter sometimes referred to as monica filed joint tax returns for and see 86_tc_433 affd on this issue and revd on another issue 851_f2d_1492 d c cir discussing the effect of filing joint tax returns under such circumstances in the above-noted amendment to answer respondent recomputed the deficiencies for and by combining the adjustments to income determined in the separate notices of deficiency and using joint filing rates respondent’s recomputation also reflects respondent’s position regarding income reported and deductions claimed on petitioners’ late-filed tax returns makes certain concessions and increases some income items see sec_6214 the results of respondent’s recomputation are as follows year deficiency sec_6653 b b sec_6654 sec_6661 additions to tax sec_6653 sec_6653 dollar_figure dollar_figure big_number - - dollar_figure - dollar_figure - big_number dollar_figure percent of the interest due on the entire deficiency respondent and monica have filed a stipulation of settled issues which conditionally disposed of all issues concerning monica’s liabilities in this case this case was dismissed for lack of prosecution as it relates to the issues on which robert has the burden_of_proof except that respondent’s concessions and our determinations which conflict with the notice_of_deficiency are also to be given effect after respondent’s concessions and the events described above the overarching issue for decision is whether robert is liable for civil_fraud additions to tax under sec_6653 for and and under sec_6653 and sec_6653 for and as to sec_6653 in what amount because of our determinations as to fraud we need not and we do not deal with respondent’s alternative assertions as to additions to tax under sec_6651 and sec_6653 the settlement is conditional in that respondent and monica agree that if robert’s deficiencies or additions to tax for the years in issue are redetermined either by settlement or trial to be less than monica’s as set forth in the stipulation of settled issues then monica is entitled to the lesser amounts of deficiencies or additions to tax although monica and respondent do not have an ongoing dispute in the instant case monica technically remains a party petitioner 87_tc_804 findings_of_fact some of the facts have been stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference when the petition was filed in the instant case petitioners then husband and wife resided in edgewater florida by the time of the trial in the instant case petitioners were divorced a robert’s background robert was born in and was reared in the cincinnati ohio area after being graduated from high school in covington kentucky in robert served years in the united_states army he attained the rank of staff sergeant and became an honors student in the army’s noncommissioned officer school during his service in the army robert attended officer candidate school before leaving the army in robert started school at santa rosa junior college robert continued his studies at that school until concentrating on courses in marketing at a later date while he was in prison see infra t indictments criminal convictions robert took accounting psychology and biology classes at eastern kentucky university in robert joined bookkeeper’s business service co hereinafter sometimes referred to as bbs as a salesman bbs provided bookkeeping and tax services to various small- and medium-sized businesses between and robert was promoted to sales manager interim branch manager cincinnati area district sales manager cincinnati dayton area and national new business manager operating from the home_office in california in date robert returned to cincinnati where he began to work on insurance claims in the accounting department at general electric in date profit management inc hereinafter sometimes referred to as pmi acquired bbs pmi operated the same type of business as bbs sometime during robert began to work at pmi in date robert became national new business manager for pmi’s sister corporation profit controls inc doing the same sort of work as he had done for bbs monica was born in about monica left college without receiving a degree and went to work for profit controls inc petitioners met each other at work and in date they got married petitioners had two children from this marriage--adria born in and margo born in robert had two children from a previous marriage--robert jr born in and billie marie born about b associates consultants in date robert started r iles and associates hereinafter sometimes referred as associates a sole_proprietorship associates operated a bookkeeping and tax_return preparation service robert offered franchises in associates at the high point of the business associates had franchises in the greater cincinnati area in michigan and in florida most of associates’ franchisees’ clients were small- and medium- sized businesses associates provided services including the following to its franchisees’ clients tax and business consulting tax_return preparation monthly and annual financial statements cash-flow and inventory analyses source and application of funds reports expense purchase and payroll ledgers forms w-2 and preparation and audit work associates represented to its clients that it had the most knowledgeable consultants and advanced technology available in the accounting field the cover of associates’ advertising brochure invited clients to maximize their profits by minimizing their taxes in time other entities took over some of associates' activities however associates continued as a sole_proprietorship for one facet of business or another until the early 1980's associates maintained a bank account at the central trust co until at least date about r iles tax consultant inc hereinafter sometimes referred to as consultants took over the bookkeeping and tax_return preparation services previously performed by associates robert was president and thomas ney hereinafter sometimes referred to as ney an accountant was vice president of consultants robert owned percent of the stock of consultants and ney owned percent during and robert worked full time at his various duties at consultants including soliciting new clients servicing existing clients by evaluating their business performance reviewing clients’ financial and tax records and preparing draft tax returns at the height of its business consultants had about clients c ssi and its chartered representatives in robert founded and became president of structured shelters of cincinnati inc hereinafter sometimes referred to as ssc which took over the functions of consultants initially ssc served as a prototype for structured shelters the parties have stipulated that consultants was comprised of robert monica and ney however monica did not own any of consultants’ stock and she was not a compensated officer for consultants’ fiscal years ending may of and consultants’ corporate tax_return for its fiscal_year ending date declares that consultants was not incorporated until date even though it had business income and business_expenses reportable by it for the fiscal_year before it was incorporated so stipulated however stipulated exhibits show that ssc was incorporated in late june or early date one of those exhibits shows that ssc was operated as a partnership from date to date the parties also have stipulated that structured shelters of cincinnati was formed in the late 1970’s by robert and monica iles and others it may be that structured shelters of cincinnati was a partnership which was somehow a predecessor of ssc the corporation even though the chronology does not seem to fit as shown infra in table robert was a prolific creator of business entities ssc figures more importantly infra items m and n inc hereinafter sometimes referred to as ssi which was incorporated on or about date ssi was a subchapter_s_corporation during and robert was chairman of ssi’s board_of directors monica was secretary and treasurer and adrian doyle hereinafter sometimes referred to as doyle was president doyle was in charge of ssi’s marketing operations during and robert owned percent of ssi’s common_stock and monica and doyle each owned percent robert had ssi incorporated under ohio law to market a nationwide tax planning system ssi’s principal business was tax_shelter investigation and management during the years in issue ssi marketed various tax_shelters throughout the united_states through a network of chartered representatives at the height of its business operations ssi had chartered representatives in states and had about big_number clients about half of whom invested in tax_shelters after ssi was founded ssc became a chartered representative for ssi to market ssi’s products in the cincinnati area robert oversaw ssi from both financial and business standpoints he worked extensively with ssi’s chartered representatives robert also conducted or participated in client seminars outside of ohio where he discussed ssi’s organization functions and products chartered representatives were people or entities that had the right to represent ssi in specific geographic areas to become an ssi chartered representative a person or entity had to pay dollar_figure for a computer and operating software and dollar_figure for the ssi system which included use of financial planning software the chartered representative also had the option to buy the financial planning software program from ssi for a dollar_figure promissory note under the standard agreement each chartered representative was required to earn dollar_figure in gross volume net of any fees to ssi during the first year of the agreement and to maintain that volume of business if a chartered representative did not meet that requirement then ssi reserved the right to terminate the agreement and refund the original cash investment other_amounts that chartered representatives paid to ssi included set-up fees that chartered representatives charged their clients for putting those clients into the computer system options fees that chartered representatives paid in order to reserve office locations due-diligence fees that the chartered representatives’ clients paid as a percentage of a client’s investment in a tax_shelter for ssi’s efforts in investigating that shelter and management fees that were charged to the chartered representatives' clients for managing the tax_shelters in which those clients invested hereinafter the term chartered representative fees refers to all of the money ssi collected from chartered representatives ssi represented to its chartered representatives that each investment it promoted was carefully selected for its investment potential and tax-sheltering features forbade its chartered representatives to offer to their clients any investment opportunities other than those offered by ssi and agreed to defend any suit in any federal tax_court based upon an attempt by the internal_revenue_service to deny the tax deferring features resulting from ssi’s investments ssi promoted its services as a means of sheltering clients’ incomes from unnecessary taxes and described its products as tax_shelters each individual client of ssi created an investment_company as a sole_proprietorship that executed a declaration of trust naming ssi as trustee and executed a management agreement naming ssi as manager of its investment_company the purpose of the declaration of trust was to allow ssi to acquire tax_shelters for the client and the management agreement obligated the client to pay ssi percent of the client’s gross_income on a quarterly basis and percent of the proceeds from all ssi-recommended investments under the management agreement each client was to receive a random report --a periodic statement of the client’s financial position random processing services inc a subchapter_c_corporation formed and owned by robert prepared the random reports robert designed the output portion of the random processing system that analyzed ssi’s client’s financial information and produced the random reports the fee for the first random report was dollar_figure each quarterly random report thereafter cost dollar_figure robert directed ssi’s board_of directors meetings and some of the shareholder meetings robert worked directly with third parties who presented tax_shelter proposals to ssi and performed due diligence work in connection with the tax_shelter offerings robert worked with attorneys to determine how ssi’s tax_shelter programs would be put together and offered robert had veto power over which tax_shelters would be offered to ssi’s clients periodically robert asked monica ssi’s treasurer about ssi’s financial performance by letter dated date monica informed robert and doyle that ssi’s gross_receipts and net receipts on a cash_basis were dollar_figure and dollar_figure so stipulated in cunningham v commissioner tcmemo_1989_260 which involved tax_liabilities of clients of some of robert’s and monica’s entities we found based on the record made by the parties in that case that random processing services inc was a corporation formed by monica also see the extensive discussion of ssi’s operations in 91_tc_524 respectively by memorandum dated date ssi’s controller tom basti hereinafter sometimes referred to as basti listed petitioners’ income from ssi for and for the first months of as dollar_figure and dollar_figure respectively ssi’s principal bank account was in central trust co it was used primarily as a depository for chartered representative fees and ssi client funds ssi also had accounts in other banks in checks and wire transfer totaling dollar_figure were drawn on ssi’s southern ohio bank account to petitioners or to third parties on petitioners’ behalf the entire amount was income to petitioners monica’s memorandum states that the report was prepared on a cash_basis this one-page memorandum was introduced through monica on direct examination by respondent later the same day on cross-examination by robert monica testified that ssi used an accrual_method of accounting we have so found the parties have stipulated and we have found infra that ssi prepared and maintained substantially_all of its books_and_records contemporaneously we have not found in the record an explanation of why monica would have produced a cash_basis report while contemporaneously maintaining or overseeing the maintenance of accrual basis records the parties’ stipulation list sec_40 checks and wire transfer respondent’s proposed finding omits three of the checks we treat this as respondent’s implicit concession of the dollar_figure total of these three checks respondent’s proposed finding lists each of the remaining checks and wire transfer but incorrectly shows the total amount as dollar_figure the parties stipulated to the amount of each check and wire transfer the dollar_figure error in the total probably stems from a transposition of two digits during the continued on date two checks totaling dollar_figure were drawn on ssi’s gradison cash reserves account to third parties on petitioners’ behalf as performance bonuses for robert the dollar_figure was income to petitioners in checks totaling dollar_figure were drawn on ssi’s southern ohio bank account to petitioners or to third parties on petitioners’ behalf the entire amount was income to petitioners in addition in six checks totaling dollar_figure were drawn on ssi’s southern ohio bank account to structured shelters securities inc hereinafter sometimes referred to as sssi they constituted capital contributions to sssi on behalf of robert percent monica percent and doyle percent also in four checks totaling dollar_figure were drawn on that account to finkelstein thompson and levenson a washington d c law firm they too constituted capital contributions to sssi on behalf of robert monica and doyle in the same continued process of adding the stipulated amounts we do not have any reason to believe that petitioners were misled or in any way prejudiced by respondent’s arithmetic error on brief as a result we do not treat respondent’s proposed finding on this point as an implicit concession of dollar_figure the parties’ stipulation list sec_42 checks and wire transfer respondent’s proposed finding omits six of the checks and the one wire transfer we treat this as respondent’s implicit concession of the dollar_figure total of these six checks and the wire transfer proportions sssi is discussed further infra at item q also in a check in the amount of dollar_figure was drawn on that account to one howard blumenthal it too constituted a capital_contribution to sssi on behalf of robert monica and doyle in the same proportions in addition in two checks totaling dollar_figure were drawn on ssi's southern ohio bank account to structured shelters financial management inc hereinafter sometimes referred to as ssfmi they too constituted capital contributions to ssfmi on behalf of robert percent monica percent and doyle percent ssfmi is discussed further infra at item r as a result petitioners had income in the amount of dollar_figure on account of ssi's payments of capital contributions to sssi and ssfmi on petitioners' behalf ssi's financial books_and_records ssi used an accrual_method of accounting and had a fiscal_year ending july ssi prepared and maintained a contemporaneous balance_sheet a general ledger a check disbursement schedule a journal and profit and loss statements during its fiscal years and ssi prepared and maintained a contemporaneous cash receipts journal for the period date through date ssi prepared and maintained contemporaneous profit and loss statements and journal entries related to bank statement debits during its fiscal_year ssi kept its books_and_records at ssi's headquarters where robert had an office and worked on a daily basis ssi maintained a comprehensive tax library ssi's undistributed_taxable_income for its fiscal_year ended date ssi received and deposited into the structured shelters bank account dollar_figure in gross_income consisting of dollar_figure from chartered representative fees dollar_figure from setup fees and dollar_figure from options ssi's deductible expenses for this fiscal_year total dollar_figure as a result ssi's taxable_income for this fiscal_year is dollar_figure in addition during this fiscal_year ssi made dollar_figure in payments to or for the benefit of its shareholders--dollar_figure as to petitioners and dollar_figure as to doyle as a result ssi's undistributed_taxable_income for its fiscal_year is dollar_figure petitioners' 76-percent share robert--52 percent monica--24 percent of this amount is dollar_figure ssi's fiscal tax_return is discussed infra s tax returns ssi's undistributed_taxable_income for its fiscal_year ended date ssi had gross_income of dollar_figure ssi's deductible expenses for this fiscal_year plus ssi payments to or for the benefit of its shareholders total dollar_figure as a result ssi's undistributed_taxable_income for its fiscal_year is dollar_figure petitioners' 76-percent share robert--52 percent monica--24 percent of this amount is dollar_figure d free enterprise trust ssi marketed some tax_shelters under the name free enterprise trust hereinafter sometimes referred to as the fe trust petitioners as trustees maintained the fe trust's southern ohio bank account which was used predominantly by ssi clients as a depository for investments amounts disbursed from the account were used mainly to buy tax_shelter investments for ssi's clients during the period date through date a total of dollar_figure was deposited into the fe trust's southern ohio bank account and dollar_figure was disbursed from this account the fe trust did not file a tax_return a dollar_figure withdrawal from this account is discussed infra under i lincoln american securities e riago trust in robert suggested to monica that petitioners transfer all of their assets to a_trust on date petitioners as grantors executed a declaration of trust establishing riago revocable_trust hereinafter sometimes referred to as the riago trust robert was the principal author of the declaration of trust establishing the riago trust the declaration of trust states that the riago trust was created for the benefit of petitioners and their daughters adria and margo the word riago is coined from the last letters of petitioners' daughters' names petitioners were the trustees of the riago trust the riago trust was revocable by the grantors jointly or by the surviving grantor petitioners as grantors had the power at any time to withdraw any portion of the net_income or principal of the trust petitioners conveyed all of their real personal and business property to the riago trust including the following their residence life_insurance death_benefits jewelry household furnishings stock or proprietary interests in associates also discussed supra item b green inc random processing services inc consultants also discussed supra item b robert iles computer services inc ssi also discussed supra item c and ssc also discussed supra item c and any and all other business endeavors before and after they conveyed their property to the riago trust petitioners lived in the same house in cincinnati by letter dated date monica as cotrustee informed robert as cotrustee that the riago trust's assets include a rolls royce new residential_rental_property office furniture and equipment a 76-percent interest in the rise trust a saberliner jet jewelry improvements on their home and miscellaneous household furnishings and fixtures and asked that the letter be added to schedule a of the declaration of trust the jewelry robert bought and transferred to the riago trust during included a dollar_figure gold bracelet dollar_figure gold and diamond earrings a dollar_figure diamond ring and a dollar_figure rolex watch on date about months after petitioners and their daughters moved from ohio to florida the declaration of trust for the riago trust was filed in florida on date petitioners amended the riago trust's declaration of trust among other changes the amendment purported to make the riago trust irrevocable a commentary and attachment to the riago trust's financial statement signed by robert on date lists the trust assets as having a total value of dollar_figure liabilities of dollar_figure and a net value of dollar_figure the listed assets include the following a rolls royce a cadillac eldorado a corvette a chrysler lebaron a russian sable coat and jewelry valued at dollar_figure a dollar_figure home a dollar_figure home a dollar_figure home a dollar_figure interest in a saberliner jet and a dollar_figure interest in lincoln american securities inc robert bought the corvette cadillac and sable coat monica wore the sable coat on date robert as trustee for the riago trust bought two homes in edgewater florida petitioners and their daughters lived in one of the homes on date petitioners as trustees for the riago trust bought another home in edgewater then they moved their family into that home at about this time petitioners as trustees for the riago trust sold the first two homes a plaque on the front door of the home bought in stated that the property was owned by the riago trust a general ledger was maintained for associates when associates as robert's sole_proprietorship paid a personal_expense of petitioners then that was recorded as a draw on associates' general ledger on and after date when the riago trust owned associates such payments were shown on associates' general ledger and also on the riago trust's books as payments by the riago trust through associates for petitioners' personal purposes during and associates paid for a variety of petitioners' expenses including jewelry suntanning equipment scuba gear private school tuition record and tape clubs a lawn tractor mortgage payments home remodeling bills utility bills real_estate_taxes homeowner's insurance clothing and household bills dry cleaning groceries toys pet supplies furniture donations and medical bills after petitioners moved to florida a separate bank account was established for the riago trust from through the riago trust continued to pay for petitioners' personal items and expenses f the florida collection suit glenn storch hereinafter sometimes referred to as storch is a florida attorney who represented david ellsworth and james morrison in a judgment collection suit hereinafter sometimes referred to as the florida collection suit filed in against robert the riago trust and various entities controlled by robert before that suit david ellsworth and james morrison had obtained an out-of-state judgment against robert storch obtained a domestication of foreign judgment against robert to pursue the out-of-state judgment after filing the florida collection suit storch began formal discovery against robert and the riago trust during discovery storch found that all of robert's property was held by the riago trust as part of that discovery storch deposed robert on several occasions at which time robert told storch that it was fruitless for storch's clients to try to collect on their judgment because neither he nor monica owned anything not even the clothes on their backs whenever robert or monica attended depositions they arrived in a rolls royce at storch's meetings with petitioners petitioners wore jewelry including a rolex watch and a diamond ring during the course of discovery storch saw a corvette extensive exercise equipment and a jacuzzi at petitioners' home robert told storch that petitioners did not pay any rent to the riago trust even though it owned their home robert explained that this was because their daughters lived there and their daughters were the riago trust's beneficiaries in storch obtained a florida judgment which permitted his clients to collect their prior judgment from assets held by the riago trust storch was able to seize only clothing exercise equipment and some odds and ends from petitioners' home he was unable to locate some assets and some assets were so heavily liened that storch did not believe there was enough unencumbered equity to make it worthwhile to pursue them g cocoa trusts during and robert acted as a trustee for cocoa trust i ii iii iv v and vi hereinafter sometimes collectively referred to as the cocoa trusts the cocoa trusts were established in as vehicles for various individuals' investments in certain patents and to help fund continental dutch cocoa inc the cocoa trusts escrow fund an account in southern ohio bank served as a depository_account for the cocoa trusts' investors' funds and as the general operating fund for the project that included continental dutch cocoa inc and the patents ssi solicited investors for the cocoa trusts and served as the manager of the cocoa trusts' project in monica wrote four checks totaling dollar_figure to robert from the cocoa trust escrow funddollar_figure one of these checks for dollar_figure is discussed infra at item h all dollar_figure was income to robert in seven checks totaling dollar_figure were written to robert from the cocoa trusts escrow funddollar_figure all dollar_figure was income to robert h robert iles et al in robert and robert c mccormick hereinafter sometimes referred to as mccormick formed the partnership robert iles et al robert iles et al was a computer company providing data processing and other services robert had a percent interest in robert iles et al and was the partnership's managing partner mccormick had a 35-percent interest in robert iles et al both partners contributed capital and both partners were authorized signatories on the partnership's loan account at central trust robert and monica in the notice_of_deficiency as to respondent had determined that eight specified checks drawn on the cocoa trusts escrow fund in amounts totaling dollar_figure constituted unreported income from the cocoa trusts to petitioners respondent has conceded four of these checks totaling dollar_figure our findings relate only to the remaining four checks totaling dollar_figure in the notice_of_deficiency respondent determined that eight checks totaling dollar_figure were income to robert by stipulation respondent conceded the eighth check a dollar_figure check to maximum management an entity described infra at l were the only authorized signatories on the partnership's checking account at central trust on date robert iles et al acquired the assets and business of computing and accounting group inc hereinafter sometimes referred to as cagidollar_figure before this transfer cagi offered computer services computer programming and design computer installation and other related computer services in date robert iles et al bought a computer peripherals and software from monitor information systems for dollar_figure this purchase was financed in part by a loan from central trust under the financing agreement central trust acquired a security_interest in the computer and in all the fixtures and equipment located at petitioners' personal_residence and their business offices in cincinnati petitioners mccormick and mccormick's wife were personally liable on the loan mccormick stopped being associated with robert iles et al in or later the stipulated date agreement between robert iles et al and cagi states that the only two partners in robert iles et al are robert and peter j reil yet both the stipulated partnership_agreement of date and the stipulated partnership income_tax return show robert and mccormick as the only two partners in robert iles et al it appears that reil and robert were supposed to create this partnership reil decided not to participate mccormick learned of this development and stepped in certain loan payments with respect to the computer were not made and central trust threatened foreclosure on the computer on date a dollar_figure check payable to robert was drawn on the cocoa trusts escrow fund see supra item g cocoa trusts on date a dollar_figure deposit was made to associates' bank account in central trust immediately before this deposit this bank account had a balance of dollar_figure monica thereupon drew a check on associates' central trust account dated date in the amount of dollar_figure to central trust to pay in full the remaining balance on the robert iles et al loan that had been taken out to finance the computer etc purchase petitioners' primary motive to repay the loan was to remove the security_interest central trust had in assets in their personal_residence and business office the dollar_figure check cleared associates' central trust account on date after a dollar_figure charge to the account this left a balance of dollar_figure after that payment central trust's security_interest terminated the dollar_figure cocoa trusts escrow fund withdrawal was used by petitioners to pay the debt from the computer etc purchase i lincoln american securities in robert began to search for a broker-dealership he could buy in order to facilitate sales of investment products and in order to comply with applicable securities laws robert also wanted an entity which could act as surety on his appeal bonds in a breach-of-contract suit that he had lost at the trial level in order to carry out these plans on date robert bought all the stock of lincoln american securities inc hereinafter sometimes referred to as lincoln securities for dollar_figure with dollar_figure due at the closing and the balance with interest payable in three equal annual installments which robert personally guaranteeddollar_figure a check drawn on ssi's gradison cash reserves account paid the dollar_figure that was due at the closing the notation r iles personal draw was on the check on date robert and lincoln securities executed three stay-of-execution bonds for the appeal in the above-noted litigation the bonds totaled dollar_figure lincoln securities was surety on all three bonds after the execution of the three appeal bonds it was discovered that lincoln securities did not have enough capital to act as surety on the bonds on date dollar_figure was withdrawn from the fe trust's southern ohio bank account and shortly thereafter was placed in an interest-bearing escrow account in robert's name in the same bank to fund robert's appeal bonds see supra d free enterprise trust in a net_worth statement that petitioners submitted in connection with a loan application petitioners listed the the preamble of the agreement of acquisition shows the buyer as lincoln american holding_company but it is clear from the rest of that document and from other documents that both robert and lincoln securities' seller considered robert to be the buyer see infra table escrow account which by then had grown to dollar_figure as their own asset on the application this was offset by a dollar_figure dollar_figure contingent_liability there is no indication that petitioners understood they had any obligation to return the money to the fe trust the dollar_figure withdrawn from the fe trust's southern ohio bank account on date was income to petitioners j random processing services random processing services' bank account was the principal bank account for random processing services inc and served as a depository_account for the random report fees paid_by ssi clientsdollar_figure in five checks totaling dollar_figure were drawn on random processing services' bank account to petitioners all dollar_figure was income to petitioners on date a dollar_figure check was drawn on this account to monica this dollar_figure was income to petitioners in two checks totaling dollar_figure were drawn on this account to monica all dollar_figure was income to petitioners k monica iles shelters trustee account the monica iles shelters trustee account served as a depository_account for investors in various tax_shelters promoted this bank account is different from the ssi bank account described supra which was used primarily as a depository for chartered representative fees and ssi client funds the two accounts are in the same bank or managed by ssi in checks totaling dollar_figure drawn on the monica iles shelters trustee account were written to petitioners or to third parties on petitioners' behalfdollar_figure all dollar_figure was income to petitioners in checks totaling dollar_figure were drawn on the monica iles shelters trustee account to petitioners or to third parties on petitioners' behalfdollar_figure all dollar_figure was income to petitioners l maximum management petitioners formed maximum management as monica's sole_proprietorship to pay payroll and other expenses of ssi and other entities petitioners controlled maximum management received the funds to pay these expenses through intercompany billings to various entities controlled by petitioners during maximum management wrote dollar_figure check to monica17 and checks totaling dollar_figure18 to jacqueline b watkins hereinafter one of these checks number is in the amount of dollar_figure the check stub shows dollar_figure of this amount as cash respondent included only this dollar_figure in the notice_of_deficiency determination one of these checks number is in the amount of dollar_figure in the ledger for this account dollar_figure of this amount is distributed to iles draw respondent included only this dollar_figure in the notice_of_deficiency determination respondent's proposed finding of fact asks that we find that the check to monica was for dollar_figure however the only source that respondent cites for this proposition shows that the entire check was for dollar_figure respondent's proposed finding of fact departs in continued sometimes referred to as watkinsdollar_figure during maximum management wrote checks totaling dollar_figure to watkinsdollar_figure these and payments by maximum management to watkins were for watkins' services in taking care of petitioners' children all dollar_figure dollar_figure to monica plus dollar_figure to watkins was net profit of maximum management and so was income to petitioners all dollar_figure was net profit of maximum management and so was income to petitioners continued amounts as to of these checks from the only source that respondent cites our finding is in accordance with the sum of the amounts in the cited exhibit which is dollar_figure less than the sum of the amounts in respondent's proposed finding of fact the cited source for respondent's proposed finding of fact shows that five other checks totaling dollar_figure were written by maximum management to watkins between date and date respondent has not included these checks in the proposed finding of fact we treat this as respondent's concession that these five payments by maximum management to watkins did not result in income to petitioners respondent's proposed findings_of_fact list three additional checks to watkins totaling dollar_figure and ask us to find that those checks also gave rise to income to petitioners the first of these checks does not appear in the exhibit that respondent cites as the sole source for the proposed finding the second of these checks does appear in the cited exhibit but was voided indeed the next check which respondent also includes in the proposed finding of fact shows that it was written to replace the voided check the third of these checks is shown in respondent's proposed finding of fact as being made out to watkins in the amount of dollar_figure in the cited exhibit it is made out to central trust co in the amount of dollar_figure we conclude that none of these three checks is income to petitioners m first sale of interest in structured shelters of cincinnati as noted supra ssc became a chartered representative for ssi to market ssi's products in the cincinnati area ssc's principal business activity was financial planning in date when robert entered into an agreement to sell an interest in ssc to gary elliot hereinafter sometimes referred to as elliot ssc was wholly owned by robert by letter dated date robert told elliot that the purchase_price of a 50-percent interest in ssc was dollar_figure which included a dollar_figure down payment as of that date elliot had paid dollar_figure of the down payment later the sale was rescinded on schedule d of their tax_return petitioners reported dollar_figure as a long-term gain from the attempted sale of structured shelters of cincinnati inc petitioners are taxable on this dollar_figure as a long-term capital gaindollar_figure n second sale of interest in structured shelters of cincinnati on date robert entered into an agreement to sell ssc to kent maerki hereinafter sometimes referred to as maerki as noted supra petitioners filed their and joint tax returns after respondent issued the notices of deficiency for these years in the notice_of_deficiency to robert respondent determined that robert had dollar_figure ordinary_income from this transaction by their joint tax_return petitioners have conceded that the correct amount is dollar_figure dollar_figure greater than the amount respondent determined respondent has conceded on brief that petitioners are entitled to treat the income as long-term_capital_gain and ssi consented to robert's transfer of ssc to maerki on that same day a certificate for shares of ssc stock was issued to christina m gambetta maerki's sister and a certificate for shares of ssc stock was issued to john a gambetta maerki's brother-in-law maerki was to pay robert dollar_figure in three equal installments on may august and date on or about date maerki lent dollar_figure to ssc of which ssc paid dollar_figure to ssi as the date required_installment and ssc paid dollar_figure to ssi as the required_interest under the maerki-robert sales agreement on date ssc paid dollar_figure to robert on schedule d of their tax_return petitioners reported dollar_figure as a long-term_capital_gain from partnerships and fiduciaries related to robert's sale of ssc petitioners received dollar_figure long-term_capital_gain income and dollar_figure interest_income for on account of robert's sale of ssc o rolls royce on date robert as trustee for the riago trust bought a rolls royce car for dollar_figure ssi paid the dollar_figure deposit on the car on date and the dollar_figure balance on the car on date ssi also paid the dollar_figure ohio sales_tax on the car on date ssi's general ledger listed the dollar_figure in wire transfers and the dollar_figure in sales_tax that ssi paid on the rolls royce as performance bonuses to robert on date title to the rolls royce was transferred as a gift from robert as trustee for the riago trust to robert individually petitioners listed the rolls royce valued at dollar_figure as a personal asset in the net_worth statement that they submitted in connection with a loan application after the dollar_figure loan was approved the bank took a security_interest in the rolls royce the dollar_figure that ssi paid in to buy the rolls royce dollar_figure plus dollar_figure plus dollar_figure was income to petitioners p saberliner jet_aircraft on date robert acting individually and on behalf of the rise trust entered into an agreement to buy a saberliner jet_aircraft hereinafter sometimes referred to as the jet for dollar_figure this total was to be paid as follows dollar_figure as a deposit that day dollar_figure at delivery and a 1-year there was not any declaration of trust or other formal document establishing the rise trust there were not any rise trust bank accounts the record does not indicate any activity of rise trust other than being the named purchaser of the jet as far as we can tell from the fragments of information in the record the rise trust is merely a name used by petitioners and doyle as a straw_man in connection with their intended coownership of the jet with robert having a 52-percent interest monica having a 24-percent interest and doyle having a percent interest note for dollar_figure plus dollar_figure interest--in the amount of dollar_figure a month starting months after delivery robert acting on behalf of the rise trust signed the security_agreement in connection with the dollar_figure note robert individually guaranteed the note ssi paid the dollar_figure deposit on date robert acting on behalf of the rise trust accepted delivery of the jet on date the fe trust paid the dollar_figure that was due at delivery petitioners as 76-percent owners of the rise trust had income in an amount equal to percent of the dollar_figure of payments made by their controlled entities dollar_figure by ssi plus dollar_figure by the fe trust for the jet or dollar_figure q structured shelters securities in date petitioners and doyle formed structured shelters securities inc hereinafter sometimes referred to as sssi sssi was incorporated in delaware sssi was formed on the advice of finkelstein thompson and levenson in order to bring ssi's investment offerings into compliance with federal securities laws and regulations sssi was to act as a registered broker-dealer of securities it was to locate investments for and to act as an investment adviser and financial planner to ssi's clients as we have found supra c ssi and its chartered representatives in ssi paid dollar_figure as capital contributions to sssi dollar_figure directly to sssi and dollar_figure to finkelstein thompson and levenson and these contributions were allocated among robert percent monica percent and doyle percent petitioners listed dollar_figure paid-in capital for sssi as a personal asset in the net_worth statement that they submitted in connection with a loan application supra o rolls royce a date sssi balance_sheet shows total paid-in capital of dollar_figure the capital contributions by ssi to sssi on behalf of petitioners are income to petitioners r structured shelters financial management in date petitioners and doyle formed structured shelters financial management inc hereinafter sometimes referred to as ssfmi ssfmi was incorporated in delaware at the same time as sssi ssfmi was formed on the advice of finkelstein thompson and levenson to act as an investment adviser to ssi's clients as we have found supra c ssi and its chartered representatives in ssi paid dollar_figure as capital contributions to ssfmi and these contributions were allocated among robert percent monica percent and doyle percent petitioners listed dollar_figure paid-in capital for ssfmi as a personal asset in the net_worth statement that they submitted in connection with a loan application supra o rolls royce the capital contributions by ssi on behalf of petitioners are income to petitioners s tax returns petitioners are cash_basis taxpayers petitioners' tax_return on date petitioners filed for an extension of time to file their tax_return respondent granted to petitioners an extension to date additional extensions for petitioners' tax_return were neither sought by petitioners nor granted by respondent petitioners filed their joint tax_return on date on their tax_return petitioners reported dollar_figure gross_income and dollar_figure net profit from associates dollar_figure gross_income and dollar_figure net_loss from robert iles computer services and a dollar_figure net_loss from robert iles et al petitioners reported their total tax_liability as dollar_figure dollar_figure income_tax dollar_figure self-employment_tax and dollar_figure tax from recomputing prior-year investment_credit below their signatures petitioners wrote the following this return was prepared under duress due to summons and it will be amended however petitioners never amended their tax_return petitioners' tax_return on date petitioners filed for an extension of time to file their tax_return respondent granted to petitioners an extension to date a further extension to date and a final extension to date petitioners filed their tax_return on date after the notices of deficiency were issued and the petition was filed on their tax_return petitioners reported dollar_figure gross_income and dollar_figure net profit from associates dollar_figure gross_income and dollar_figure net_loss from robert iles computer service dollar_figure gross_income and net profit from robert's role as business manager of riago trust dollar_figure gross_income and dollar_figure net_loss from maximum management dollar_figure as grantor_trust income from riago trust and dollar_figure long-term_capital_gain from the attempted sale of ssc supra m first sale of interest in structured shelters of cincinnati petitioners reported their total_tax liability as dollar_figure dollar_figure income_tax dollar_figure self-employment_tax and dollar_figure alternative_minimum_tax petitioners' tax_return on date petitioners filed for an extension of time to file their tax_return respondent granted to petitioners an extension to date petitioners did not seek and respondent did not grant any additional extensions for petitioners' tax_return petitioners filed their tax_return on date after the notices of deficiency were issued and the petition was filed on their tax_return petitioners reported dollar_figure gross_income and dollar_figure net profit from robert's role as trust manager presumably from riago trust dollar_figure gross_income and dollar_figure net profit from maximum management dollar_figure as grantor_trust loss from riago trust dollar_figure long-term_capital_gain from the sale of ssc and a dollar_figure short-term_capital_gain pass-through from riago trust supra n second sale of interest in structured shelters of cincinnati petitioners reported their total_tax liability as dollar_figure all from self- employment_tax structured shelters' and riago trust's and tax returns on its tax_return for its fiscal_year ended date filed on date ssi reported gross_income of only dollar_figure and undistributed_taxable_income as a loss of dollar_figure this tax_return was signed by monica petitioners did not report any pass-through income or loss from ssi on their tax_return for ssi did not file a tax_return for its fiscal_year ending date fiduciary tax returns for the riago trust for and were filed on date several months after petitioners filed their and tax returns the riago trust's tax returns for these years treated the riago trust as a grantor_trust with robert as the grantor petitioners' and tax returns include flow-through income and losses from the riago trust respondent agrees that the riago trust was a grantor_trust t indictments criminal convictions on date a federal grand jury indicted petitioners on counts of criminal tax violations two of the counts applied only to monica the counts against robert only or robert and monica are as follows one count of conspiracy to defraud the united_states and investors in connection with certain tax_shelter sales in violation of u s c sec_371 counts of aiding and assisting in the preparation of false tax returns in violation of sec_7206 one count of willfully filing an income_tax return which was false as to a material fact petitioners' tax_return in violation of sec_7206 and two counts of willfully failing to file income_tax returns for and in violation of sec_7203 in late robert was found guilty on all counts that he was charged with on date robert was sentenced to years imprisonment and fined dollar_figure as a result of his convictions robert appealed the convictions relating to the tax_shelters but not the convictions for false tax_return for and for willfully failing to file tax returns for and robert's convictions were affirmed united_states v iles f 2d 6th cir _______________________ in general and in the case of each of the arrangements described supra robert provided the initiating ideas and the force necessary to put the arrangements into effect while monica provided or oversaw the necessary administrative and technical work to carry out the arrangements for each of the years and respondent has shown by clear_and_convincing evidence that petitioners had an underpayment of income_tax required to be shown on their joint tax_return the underpayment for each of these years was due to robert's frauddollar_figure opinion respondent contends that petitioners underpaid their taxes for through petitioners' underpayments for these years are due in whole or in part to robert's fraud and thus robert is liable for the fraud additions to tax under sec_6653 robert contends that he never had any intent to deceive the federal government we agree with respondent in the instant case we are not called upon to determine whether and if so then to what extent any of these underpayments were due to monica's fraud supra note any such fraud on monica's part does not diminish robert's fraudulent responsibility for the underpayments when respondent seeks to impose the additions to tax under sec_6653 respondent has the burden_of_proof to carry sec_6653 provides in pertinent part as follows sec_6653 failure_to_pay_tax b fraud -- in general --if any part of any underpayment as defined in subsection c of tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the underpayment additional_amount for portion attributable to fraud --there shall be added to the tax in addition to the amount determined under paragraph an amount equal to percent of the interest payable under section a with respect to the portion of the underpayment described in paragraph which is attributable to fraud and b for the period beginning on the last day prescribed by law for payment of such underpayment determined without regard to any extension and ending on the date of the assessment of the tax or if earlier the date of the payment of the tax for and the fraud addition_to_tax is provided for in sec_6653 the first sentence of which is the same as the above-quoted sec_6653 par was added by sec a of the tax equity and fiscal responsibility act of publaw_97_248 96_stat_324 and was effective for taxes the payment of which determined without regard to any extension is due after date in the instant case par is applicable to the additions to tax determined against petitioners for continued this burden for a year respondent must prove the following robert has an underpayment_of_tax for that year and some part of that underpayment is due to robert's fraud sec_7454 rule b eg 264_f2d_930 5th cir 56_tc_213 53_tc_96 each of those elements must be proven by clear_and_convincing evidence 96_tc_858 affd 959_f2d_16 2d cir 94_tc_654 81_tc_640 for this purpose respondent need not prove the precise amount of the underpayment resulting from fraud but only that there is some underpayment and that some part of it i sec_24 continued the later amendments of this provision by sec_1503 of the tax_reform_act_of_1986 pub l 100_stat_2085 by sec_1015 of the technical_and_miscellaneous_revenue_act_of_1988 pub l 102_stat_3342 and by sec a of the omnibus budget reconciliation act of obra 89--pub l 103_stat_2106 do not affect the instant case as a result of obra the revised fraud addition_to_tax now appears in sec_6663 and sec_6651 sec_7454 burden_of_proof in fraud foundation_manager and transferee cases a fraud --in any proceeding involving the issue whether the petitioner has been guilty of fraud with intent to evade tax the burden_of_proof in respect of such issue shall be upon the secretary attributable to fraud e g 466_f2d_11 5th cir 465_f2d_299 7th cir affg tcmemo_1970_274 in carrying this burden respondent may not rely on robert's failure to meet his burden of proving error in respondent's determinations as to the deficiencies e g 92_tc_661 78_tc_304 and cases cited therein where fraud is determined for each of several years respondent's burden applies separately for each of the years 25_tc_940 affd sub nom 250_f2d_798 2d cir 29_bta_247 a mere understatement of income does not establish fraud however a pattern of consistent underreporting of income for several years is strong evidence of fraud 451_f2d_197 3d cir affg t c memos and 422_f2d_63 6th cir affg tcmemo_1968_100 otsuki v commissioner t c pincite the issue of fraud is a factual question that is to be decided on an examination of all the evidence in the record plunkett v commissioner f 2d pincite 328_f2d_147 7th cir affg 37_tc_703 stone v commissioner t c pincite in order to establish fraud as to robert respondent must show that robert intended to evade taxes which he knew or believed were owed by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes e g 394_f2d_366 5th cir affg tcmemo_1966_81 252_f2d_56 9th cir 73_tc_370 61_tc_249 affd 519_f2d_1121 5th cir this intent may be inferred from circumstantial evidence powell v granquist f 2d pincite 67_tc_181 affd without published opinion 578_f2d_1383 8th cir including the implausibility of robert's explanations 796_f2d_303 9th cir and cases therein cited affg tcmemo_1984_601 204_f2d_205 5th cir affg a memorandum opinion of this court dated date we consider first whether petitioners have an underpayment_of_tax for one or more of the years in issue and then we consider whether any part of any underpayment is due to robert's fraud a underpayments of tax for purposes of the fraud addition_to_tax the term underpayment means a deficiency as defined in sec_6211 except that the tax shown on the tax_return is taken into account only if that tax_return was filed on or before the last day prescribed for filing that tax_return determined with regard to any extension of time for that filing sec_6653 in the instant case each of petitioners' and tax returns was filed after the extended due dates and thus the tax shown on each of these returns is not taken into account in determining the existence or amount of an underpayment sec_6653 and sec_6211 on their late-filed tax returns petitioners reported tax_liabilities for each of the years and these admissions fed r evid d a have not been effectively disputed by robert in these circumstances we conclude that respondent has thereby carried the burden of proving by clear_and_convincing evidence that petitioners have an underpayment_of_tax for each of the years in issue see eg 93_tc_462 and cases cited therein however we examine into additional sources of underpayments for each of these years in order to assist in determining whether any parts of these underpayments are due to robert's fraud respondent's determinations in the notices of deficiency are based primarily on respondent's contention that petitioners had unreported income from money petitioners appropriated for their personal benefit from accounts that petitioners purported to manage as trustees or fiduciaries for others we proceed to consider the elements of this contention table drawn largely from a stipulated exhibit that robert prepared shows many of the business entities robert was associated with between and robert also was the sole shareholder of audio research analysts inc and super swirl inc during part of the period before the court table end date robert's business start date if applicable activity legal form interest associates owner early bookkeeping sole 1980s tax related proprietorship robert iles computer services inc date computer services corporation shareholder consultants bookkeeping corporation shareholder tax_return preparation robert iles et al computer partnership software partner1 the cocoa trusts date investment trusts trustee ssc2 shareholder financial_corporation sole sold planning chartered rep ssi random processing service inc by financial s_corporation planning market tax_shelters prepared corporation financial report sec_52 shareholder plus monica' sec_24 sole shareholder3 free enterprise trust investments trust riago revocable_trust date lincoln american shareholder securities date held all of trust ps' assets securities corporation dealer trustee trustee sole sssi ssfmi date date broker- corporation dealer shareholder plus monica' sec_24 investment corporation adviser shareholder plus monica' sec_24 robert states that he was a 52-percent partner the partnership's tax_return shows and we have found that robert was a 65-percent partner supra h robert iles et al note supra note deals with the inconsistencies in the record as to when ssc was incorporated our finding is in accordance with the parties' stipulations in addition robert's impression was that he sold ssc on date we have found that it wa sec_3 days later supra n second sale of interest in structured shelters of cincinnati in an earlier case based on the record in that case we had found that random processing services inc was monica's corporation in the instant case the parties have stipulated and we have found that it was robert's corporation supra note respondent need not prove that petitioners did not have offsetting deductions once the commissioner has presented clear_and_convincing evidence of unreported gross_receipts the taxpayer has the burden of coming forward with evidence as to offsetting deductions claimed by the taxpayer even in criminal cases where the government must prove a deficiency beyond a reasonable doubt e g 581_f2d_1199 5th cir 351_f2d_336 2d cir 231_f2d_928 9th cir see also 77_tc_1169 dollar_figure this rule is independent of the general_rule applicable to civil cases in which the taxpayer has the burden of proving entitlement to deductions before they may be allowed rule a 290_us_111 in the notice_of_deficiency for respondent determined that petitioners had unreported income from the cocoa trusts the monica iles shelters trustee account and random processing services inc in monica wrote four checks totaling dollar_figure to robert from the cocoa trusts escrow fund as our findings_of_fact show supra h robert iles et al dollar_figure of this total went to pay off a loan by a partnership in which robert had a percent interest monica testified without contradictory testimony by robert that the primary motive was to remove the lender's security_interest in assets in petitioners' personal_residence and business office another check to robert for dollar_figure was a commission payment we have found that all dollar_figure was income to robert pursuant to the parties' stipulation we have found that in checks totaling dollar_figure drawn on the monica iles shelters trustee account were written to petitioners or on their behalf we have found that the entire amount was income to petitioners supra k monica iles shelters trustee account pursuant to the parties' stipulation we have found that in five checks totaling dollar_figure drawn on random processing services' bank account were written to petitioners we have found that the entire amount was income to petitioners supra j random processing services none of the foregoing amounts were reported on petitioners' tax_return there is no indication of offsetting deductions or credits we conclude and we have found that respondent has shown by clear_and_convincing evidence that petitioners had an underpayment_of_tax for in the notices of deficiency for respondent determined that petitioners had unreported income from the cocoa trusts the monica iles shelters trustee account random processing services inc the fe trust ssi and maximum management and had unreported capital_gain from the attempted sale of ssc pursuant to the parties' stipulation we have found that in seven checks totaling dollar_figure were written to robert from the cocoa trusts escrow fund we have found that the entire amount was income to petitioners supra g cocoa trusts pursuant to the parties' stipulation we have found that in checks totaling dollar_figure were drawn on the monica iles shelters trustee account to robert or to third parties on petitioners' behalf we have found that the entire amount was income to petitioners supra k monica iles shelters trustee account pursuant to the parties' stipulation we have found that a dollar_figure check was drawn on the random processing services' bank account to monica we have found that the entire amount was income to petitioners supra j random processing services we have found that on date dollar_figure was withdrawn from the fe trust's southern ohio bank account and shortly thereafter deposited in an escrow account to help fund robert's appeal bonds we have found that the entire amount was income to petitioners supra i lincoln american securities pursuant to the parties' stipulation we have found that checks and wire transfer totaling dollar_figure were drawn on ssi's southern ohio bank account to petitioners or on their behalf we have found that the entire amount was income to petitioners supra c ssi and its chartered representatives we have also found that two checks totaling dollar_figure written to third parties on petitioners' behalf as performance bonuses for robert and one check for dollar_figure with the notation r iles personal draw were drawn on ssi's gradison cash reserves account and are income to petitioners supra c ssi and its chartered representatives and i lincoln american securities we have found based on ssi's books_and_records that for its fiscal_year ended date ssi received and deposited into the structured shelters bank account dollar_figure in gross_income consisting of dollar_figure from chartered representative fees dollar_figure from setup fees and dollar_figure from options ssi's own fiscal subchapter_s_corporation tax_return reported only dollar_figure in gross_income we have found that ssi's undistributed_taxable_income for its fiscal was dollar_figure and petitioners' 76-percent share of this is dollar_figure which is taxable to petitioners for supra c ssi and its chartered representatives under the law then in effect the undistributed_taxable_income of a subchapter_s_corporation for a taxable_year was required to be included in the gross incomes of those persons who were shareholders of the corporation on the last day of that taxable_year of the corporation in proportion to those shareholdings sec_1373 in general undistributed_taxable_income was taxable_income minus dividends distributed see c dollar_figure our findings take into account the distributions that ssi made to its shareholders in ssi's fiscal_year ended date these distributions reduce the amount of ssi's fiscal undistributed_taxable_income the distributions made later in these rules were substantially revised effective for taxable years beginning after date sec_2 and a of the subchapter_s_revision_act_of_1982 publaw_97_354 96_stat_1669 the revisions see especially secs do not apply to ssi's taxable years ending date and and so do not affect the instant case are income to petitioners but reduce the amount of ssi's undistributed_taxable_income for ssi's fiscal we have found that during maximum management wrote a dollar_figure check to monica and wrote dollar_figure in checks to watkins to pay for watkins' services in taking care of petitioners' children we have found that maximum management was monica's sole_proprietorship supra l maximum management the notices of deficiency refer to maximum management as one of several business accounts over which you exercised control petitioners' tax_return on which petitioners characterized maximum management as monica's sole_proprietorship was filed more than months after the notice_of_deficiency was sent to monica ordinarily a personal diversion of funds from a sole_proprietorship is not directly an income item to the proprietor-- however such a diversion of funds may not be treated as an allowable deduction in calculating the sole proprietorship's net_income or loss the net_income or loss is then taken into account in determining the sole proprietor's adjusted_gross_income in the instant case neither side attempted to reconstruct maximum management's income and deductions however monica testified that the way maximum management was intended to operate it should have zero at the end under the circumstances of the instant case we treat the dollar_figure check to monica and the dollar_figure in checks to watkins as leading to a net profit of dollar_figure to maximum management which results in dollar_figure additional income to petitioners although self-employment taxes are generally the liability of the taxpayer earning the income under sec_1_6017-1 income_tax regs the liability with respect to these taxes in the case of a joint_return is joint_and_several thus robert too is liable for self-employment_tax on the dollar_figure even though monica had the self-employment_income we have so found and we so hold as we have found petitioners are taxable on dollar_figure of long-term_capital_gain resulting from robert's effort to sell an interest in ssc to elliot supra m first sale of interest in structured shelters of cincinnati in the notice_of_deficiency respondent had determined that the benefits of capital_gains treatment are not available to you robert petitioners in their belated tax_return provided the information that the gain was dollar_figure not the dollar_figure determined in the notice_of_deficiency respondent concedes on brief that the income is long-term_capital_gain and that as a result percent of the gain is excluded from income and so only dollar_figure is includable in petitioners' adjusted_gross_income on account of this transaction this is in accord with petitioners' tax_return thus petitioners' gain on the transaction is dollar_figure more than the amount determined in the notice_of_deficiency but because of the 60-percent exclusion petitioners' adjusted_gross_income from the transaction is dollar_figure less than the amount determined in the notice_of_deficiency petitioners failed to file a timely tax_return in fact petitioners' tax_return was filed after the notices of deficiency were issued in the instant case in their late-filed tax_return petitioners acknowledged a tax_liability of dollar_figure our findings show that petitioners' income subject_to tax is far greater than what they reported on their tax_return there is no indication of offsetting deductions or credits we conclude and we have found that respondent has shown by clear_and_convincing evidence that petitioners had an underpayment_of_tax for in the notices of deficiency for respondent determined that petitioners had unreported income from random processing services inc ssi the fe trust and maximum management and had unreported capital_gain from the sale of ssc pursuant to the parties' stipulation we have found that in two checks totaling dollar_figure were drawn on the random processing services' bank account to monica we have found that the entire amount was income to petitioners supra j random processing services pursuant to the parties' stipulation we have found that checks totaling dollar_figure were drawn on ssi's southern ohio bank account to petitioners or on their behalf we have found that the entire amount was income to petitioners supra c ssi and its chartered representatives pursuant to the parties' stipulations we have found that in ssi paid dollar_figure to sssi as capital contributions to sssi and that ssi paid dollar_figure to finkelstein thompson and levenson as capital contributions to sssi the parties did not stipulate the status of check no written to howard blumenthal in the amount of dollar_figure dated date however the parties stipulated a memorandum also dated date by monica to basti in this letter monica directs basti to treat this check and two other checks as follows these funds should be posted as contributed capital to the broker dealer sssi the capital_contribution on behalf of adrian doyle robert iles sr and monica iles i sec_24 and respectively neither side has drawn our attention to anything in the record contradicting the clear import of this evidence and we have not found any such contradicting evidence we conclude and we have found that respondent has shown by clear_and_convincing evidence that ssi paid dollar_figure to howard blumenthal as a capital_contribution to sssi we have found that in ssi paid dollar_figure to ssfmi as capital contributions to ssfmi all the foregoing contributions were on behalf of robert monica and doyle robert held 52-percent interests in all three corporations ssi sssi and ssfmi and monica and doyle each held 24-percent interests in all three corporations respondent concedes on brief and we agree that petitioners' income does not include the percent allocable to doyle thus petitioners had income in the amount of percent plu sec_24 of dollar_figure dollar_figure plus dollar_figure plus dollar_figure plus dollar_figure or dollar_figure on account of ssi's payments of capital contributions to sssi and ssfmi on petitioners' behalf we have so found respondent also asks us to conclude that-- an additional nineteen ssi checks totalling dollar_figure represent payments for state registration fees or accounting services for sssi or ssfmi and are also contributions to the capital of sssi or ssfmi rpff all of these amounts were payments by ssi to fund the personal acquisition by robert iles monica iles and adrian doyle of individual ownership interests in sssi or ssfmi the cited proposed findings_of_fact direct our attention to one dollar_figure ssi check to kolbinski and kling and two statements by kolbinski and kling to sssi for services rendered in the amounts of dollar_figure and dollar_figure respondent does not direct our attention to anything in the record including respondent's tables and explanations that would show that in ssi paid any debt of sssi or ssfmi and we have not found anything in the record that would so show we conclude and we have found that petitioners' income on account of ssi's payments that constitute capital contributions to sssi and ssfmi is dollar_figure we have found that in date robert as trustee for the riago trust bought a rolls royce car for dollar_figure that ssi paid the dollar_figure purchase_price and that a month later ssi paid the dollar_figure sales_tax we have found that the entire dollar_figure was recorded on ssi's books as performance bonuses to robert and is income to petitioners supra o rolls royce we have found based largely on ssi's books_and_records that ssi's undistributed_taxable_income for its fiscal_year ended date is dollar_figure this is after giving effect to deductions under sec_1373 on account of more than dollar_figure of ssi payments to or for the benefit of petitioners and doyle during that fiscal_year we have found that petitioners' share of ssi's undistributed_taxable_income is dollar_figure under sec_1373 this is taxable to petitioners for supra c ssi and its chartered representatives we have found that on date robert bought the jet acting individually and on behalf of the rise trust it appears that the rise trust was merely a name used by robert monica and doyle in their by-then usual ownership_interest ratios of and respectively in which to own the jet we have found pursuant to the parties' stipulations that in date ssi paid the dollar_figure deposit on the jet and fe trust paid the dollar_figure delivery installment on the jet a dispute then developed between the jet's seller and the rise trust trio it is not clear what eventually happened to the jet however in date on a net_worth statement petitioners submitted in connection with a loan application petitioners claimed that their 76-percent interest in the jet was worth dollar_figure also on a net_worth statement dated date the riago trust claimed that its 76-percent interest in the jet was worth dollar_figure we have found that percent of ssi's dollar_figure and fe trust's dollar_figure payment--dollar_figure--is income to petitioners supra p saberliner jet_aircraft we have found that during maximum management wrote dollar_figure in checks to watkins to pay for watkins' services in taking care of petitioners' children for reasons set forth supra note we conclude that three other checks totaling dollar_figure do not constitute income to petitioners for reasons set forth in our analysis of petitioners' income from maximum management supra we conclude that maximum management had a net profit of dollar_figure which results in dollar_figure additional income to petitioners we so hold we have found that robert sold ssc to maerki in ssc paid dollar_figure to ssi of which dollar_figure was interest in ssc paid dollar_figure to robert on their late-filed tax_return petitioners acknowledged dollar_figure gain from this transaction thereby conceding that they did not have any as-yet- unrecovered_basis in ssc also petitioners do not contend that they should be taxable on only percent of the ssi receipts because of doyle's 24-percent interest in ssi respondent does not contend that petitioners had any additional income from the transaction and agrees with petitioners' long-term_capital_gain treatment of all but the interest component we conclude that the record clearly shows that dollar_figure of ssc's payment to ssi was interest and we have so found supra n second sale of interest in structured shelters of cincinnati we hold for respondent on this issue petitioners failed to file a timely tax_return in fact petitioners' tax_return was filed after the notices of deficiency were issued in the instant case in their late-filed tax_return petitioners acknowledged a tax_liability of dollar_figure our findings show that petitioners' income subject_to tax is far greater than what they reported on their tax_return there is no indication of offsetting deductions or credits we conclude and we have found that respondent has shown by clear_and_convincing evidence that petitioners had an underpayment_of_tax for summary we hold that petitioners had an underpayment_of_tax for each of the years and we hold for respondent on this issue b fraudulent intent as robert's own listing of his business enterprises supra table suggests and as our findings_of_fact amply confirm robert wove a marvelously tangled webdollar_figure throughout the period before us robert created and managed or supervised entities designed to produce or manage cash-flows robert saw to it that he and monica tapped into these cash-flows to satisfy their own personal standard-of-living needs or their investment or legal defense needs without regard to whether those tap-ins were legitimate expenditures by the entities whose cash was used in most instances it appears that the entities did not file federal_income_tax returns some entities were little more than misleading names on bank accounts oh what a tangled web we weave when first we practice to deceive --sir walter scott marmion canto vi stanza these freewheeling activities generated income subject_to tax for petitioners robert understood enough about federal_income_tax laws to understand this many of the entities he created were advertised as entities that could facilitate tax_shelter investments or that could prepare or assist in preparing federal_income_tax returns yet robert failed to report substantial amounts of the income thus generated petitioners filed their tax_return about months late they did not file their and tax returns until after the notices of deficiency were issued many years late even then they failed to report substantial amounts of their income in his opening statement robert claimed as follows as to the failure_to_file under advice of counsel because of an ongoing fraud investigation by a norman heidleberger it was -- the advice was given to us by counsel not to file income_tax returns that to file the tax_return could adversely affect us in the way of a criminal investigation so therefore following counsel's advice we did not file robert testified but he did not repeat under oath this contention from his opening statement monica testified as follows the advice from mr moore was to clear up the criminal investigation which had already ensued before filing another tax_return the following colloquy then occurred by mr hill q mrs iles you testified as to advice from mr moore with respect to the filing of tax returns and that he advised that the return should not be filed until the criminal investigation was cleared up when is it your recollection that mr moore provided you with that advice a right after i moved to florida in fact so it would be around september of '83 however petitioners' tax_return was filed about months after the extended due_date it was filed petitioners wrote under duress due to summons and it will be amended and it was not amended during the years between the filing of this tax_return and the receipt of the asserted advice about not filing tax returns the asserted advice was not given until about months after the extended due_date for the tax_return the asserted advice was not given until about month after the extended due_date for the tax_return thus even if we credit the accuracy of monica's testimony as to the precise advice that petitioners understood they received this advice still would not explain petitioners' failure to timely file their tax returns for any of the years in issue nor would this advice affect petitioners' failure to report substantial the mr moore referred to by monica and respondent's counsel is john n moore who filed the petition in the instant case and was petitioners' counsel herein until date when he withdrew from the case none of the documents filed by moore on petitioners' behalf in the instant case during the years before moore's withdrawal indicated that moore had advised petitioners to delay filing any of their tax returns moore was not called as a witness in the instant case amounts of income on each of the tax returns they actually filed for the years in issue based on the foregoing summary our observations of robert at and in connection with the trial and the record as a whole we conclude and we have found that respondent has shown by clear_and_convincing evidence that the underpayment_of_tax for each of the years in issue was due to robert's fraud in order to take account of the effect of petitioners' late-filed joint tax returns for and see supra our discussion of 86_tc_433 affd on this issue and revd on another issue 851_f2d_1492 d c cir respondent's concessions and our determinations in the instant report that a certain items were not income to petitioners and b respondent carried the burden_of_proof in certain assertions that petitioners had income items in addition to those determined in the notices of deficiency decision will be entered under rule we had dismissed robert's case insofar as he had the burden_of_proof however in addition to respondent's concessions in a few instances the record clearly shows that the notices of deficiency were wrong our determinations in the instant report in this regard supersede our previous order of dismissal
